      Case 1:20-cv-08438-LLS Document 9 Filed 11/02/20 Page 1 of 2




                                                                        Oppenheim
                                                      O+z           1
                                                                        + Zebrak, LLP

                                                     Vivian E. Kim
MEMO ENDORSED                                        4530 Wisconsin Avenue, NW
                                                     Fifth Floor
                                                     Washington, DC 20016
                                                     202.480.2044
                                                     Vivian@oandzlaw.com

October 30, 2020

VIA HAND DELIVERY (docket currently under seal)                     l'SDC SD~ Y
                                                                    oocr,1E~T
The Honorable L ~ L. Stanton
                                                                    ELE CT HO:\IC\LL Y FILED
United States District Court
Southern District of New York                                       DOC# :
500 Pearl Street                                                    DATEF-11-.E:-D_:_fi~/-.z -/~2-
New York, NY 10007

Re:    Elsevier Inc. et al. v. Does 1-86 dlb/a 7yec.com et al.
       S.D.N.Y. Case No. 20-cv-8438-LLS

Dear Judge Stanton:

        We represent Plaintiffs Elsevier Inc., Bedford, Freeman & Worth Publishing
Group, LLC d/b/a Macmillan Leaming, Cengage Learning, Inc. , McGraw Hill LLC, and
Pearson Education, Inc. ("Plaintiffs") in the above-referenced action. We write for two
reasons. First, Plaintiffs request that the sealing order imposed on October 9, 2020 and
extended on October 20, 2020 be lifted by the close of business on November 2, 2020. On
November 2, 2020, Plaintiffs intend to serve Defendants with the Complaint and other
papers in this action, which they will do by email pursuant to the October 9, 2020 Alternate
Service Order. Accordingly, Defendants will then have been made aware of this action,
and the reasons for sealing the docket will no longer apply.

         Second, Plaintiffs request to file under seal one document that is being filed on
November 2, 2020-the unredacted version of Appendix C to Plaintiffs' Proposed
Preliminary Injunction. This document must be filed under seal because it contains a list
of Defendants' restrained bank account numbers, which cannot be filed in unredacted form
under Federal Rule of Civil Procedure 5.2(a)(4); see also Your Honor's Individual
Practices Rule 3a; S.D.N.Y. E.C.F. Filing Rule 6.1. For the Records Management clerk' s
convenience, Plaintiffs will provide an unredacted version of Appendix C to be filed under
seal, and a redacted version of Appendix C to be filed publicly on the docket once the Court
lifts the sealing order.

       Thank you for the Court's consideration of these requests.
Case 1:20-cv-08438-LLS Document 9 Filed 11/02/20 Page 2 of 2

                                                Hon. Louis L. Stanton
                                                    October 30, 2020
                                                          Page 2 of2




                               Vivian E. Kim
